PER CURIAM.
Appellant Holmes appeals his conviction for DUI manslaughter and vehicular homicide. We affirm the DUI manslaughter conviction, and remand to the trial court to dismiss the conviction for vehicular homicide. State v. Chapman, 625 So.2d 838 (Fla.1993). Because Appellant was not sentenced for vehicular homicide and that conviction is not included on his guidelines scoresheet, we affirm his sentence. See Vega-Vazquez v. State, 760 So.2d 290 (Fla.2d DCA2000).
AFFIRMED in part,, REVERSED in part, and REMANDED with instructions.
BOOTH, DAVIS and POLSTON, JJ., concur.